       Case 2:18-cv-02911-CKD Document 33 Filed 10/14/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHERYL L. MARTIN,                                 No. 2:18-cv-02911 CKD
12                       Plaintiff,
13           v.                                         ORDER
14    ANDREW SAUL, Commissioner of Social
      Security,
15
                         Defendant.
16

17

18          Plaintiff’s motion for an award of attorneys’ fees under the Equal Access to Justice Act

19   (EAJA), 28 U.S.C. § 2412(d)(1), is pending before the court. (ECF No. 29.) Plaintiff seeks fees

20   in the amount of $12,290.46 based on 59.9 hours. Plaintiff’s counsel’s work in the district court

21   proceedings in this case spanned the years 2018, 2019, and 2020. Plaintiff seeks reimbursement

22   for 1.1 hours at the 2018 EAJA rate of $201.60; 56.8 hours at the 2019 EAJA rate of $205.25; and

23   2.0 hours at the 2020 EAJA rate of $205.25. Defendant has filed an opposition. (ECF No. 32.)

24          A. Substantial Justification

25          The EAJA provides that the prevailing party in a civil action against the United States

26   may apply for an order for attorneys’ fees and expenses within thirty days of final judgment in the

27   action. An applicant for Social Security benefits receiving a remand under sentence four of 42

28   U.S.C. § 405(g) is a prevailing party, regardless of whether the applicant later succeeds in
                                                       1
       Case 2:18-cv-02911-CKD Document 33 Filed 10/14/20 Page 2 of 3


 1   obtaining the requested benefits. Shalala v. Schaefer, 509 U.S. 292 (1993). In this case,

 2   judgment was entered in plaintiff’s favor and the matter remanded for an immediate award of

 3   benefits. Plaintiff thus is entitled to an award of fees under the EAJA. The court must allow the

 4   fee award unless it finds that the position of the United States was substantially justified. Flores

 5   v. Shalala, 49 F.3d 562, 568-69 (9th Cir. 1995).

 6          The burden of establishing substantial justification is on the government. Gutierrez v.

 7   Barnhart, 274 F.3d 1255, 1258 (9th Cir. 2001). In Pierce v. Underwood, 487 U.S. 552 (1988), the

 8   Supreme Court defined “substantial justification” as ‘justified in substance or in the main’ -- that

 9   is, justified to a degree that could satisfy a reasonable person. That is no different from the

10   ‘reasonable basis in both law and fact’ formulation adopted by the Ninth Circuit and the vast

11   majority of other Courts of Appeals that have addressed this issue. Id. at 565. A position does

12   not have to be correct to be substantially justified. Id. at 566 n.2; see also Russell v. Sullivan, 930

13   F.2d 1443, 1445 (9th Cir. 1991), receded from on other grounds, Sorenson v. Mink, 239 F.3d

14   1140 (9th Cir. 2001); Lewis v. Barnhart, 281 F.3d 1081, 1083 (9th Cir. 2002).

15          In determining substantial justification, the court reviews both the underlying

16   governmental action being defended in the litigation and the positions taken by the government in

17   the litigation itself. Barry v. Bowen, 825 F.2d 1324, 1331 (9th Cir. 1987), disapproved on other

18   grounds, In re Slimick, 928 F.2d 304 (9th Cir. 1990). Where the underlying government action

19   was not substantially justified, it is unnecessary to determine whether the government’s litigation

20   position was substantially justified. Andrew v. Bowen, 837 F.2d 875, 880 (9th Cir. 1988).
21          Here, the court held that the ALJ erred when rejecting the opinions of plaintiff’s treating

22   rheumatologist that she was unable to sustained work at the sedentary level and further erred by

23   not including mental limitations in the RFC finding. (ECF No. 27 at 11, 14.) The court found

24   that the record was fully developed and a remand for further administrative proceedings would

25   serve no purpose. (Id. at 14-16.) The court reversed the Commissioner’s decision and remanded

26   the matter for immediate award of benefits. (Id. at 16.)
27          Defendant contends the government’s position was substantially justified. In support of

28   this contention, defendant argues the same contentions submitted in support of the government’s
                                                        2
        Case 2:18-cv-02911-CKD Document 33 Filed 10/14/20 Page 3 of 3


 1   cross-motion for summary judgment. Although defendant is correct that the government can lose

 2   on the merits and its position still be substantially justified for purposes of EAJA, having

 3   reviewed the record and argument in this case, and given the outcome of remand for benefits, the

 4   court finds that the position of the United States was not substantially justified. Fees under the

 5   EAJA will therefore be awarded.

 6             B. Reasonable Fee

 7             The EAJA directs the court to award a reasonable fee. In determining whether a fee is

 8   reasonable, the court considers the hours expended, the reasonable hourly rate, and the results

 9   obtained. See Commissioner, INS v. Jean, 496 U.S. 154 (1990); Hensley v. Eckerhart, 461 U.S.

10   424 (1983); Atkins v. Apfel, 154 F.3d 986 (9th Cir. 1998). Here, plaintiff’s counsel obtained a

11   judgment in plaintiff’s favor and a remand for an immediate award of benefits.

12             Defendant contends that plaintiff’s billing was not adequately itemized and thus

13   unreasonable. Plaintiff submitted a 44-page opening brief and a 4-page reply brief, based on

14   review of a 2,395-page Administrative Transcript including a voluminous medical record. With

15   respect to plaintiff’s counsel’s time reviewing the transcript, briefing on the motion for summary

16   judgment and other tasks itemized in counsel’s schedule of hours, the court has determined the

17   hours claimed are reasonable. Plaintiff’s counsel’s tasks are adequately itemized. See ECF No.

18   29-3. The rate claimed is also reasonable. Plaintiff will therefore be awarded the full amount

19   requested. The EAJA award must be made by this court to plaintiff, and not to counsel. See

20   Astrue v. Ratliff, __ U.S. __, 130 S. Ct. 2521 (2010).
21             Accordingly, IT IS HEREBY ORDERED that:

22             1.    Plaintiff’s motion for EAJA fees (ECF No. 29) is granted; and

23             2. Fees pursuant to the EAJA are awarded to plaintiff in the amount of $12,290.46.

24   Dated: October 13, 2020
                                                        _____________________________________
25
                                                        CAROLYN K. DELANEY
26                                                      UNITED STATES MAGISTRATE JUDGE

27   2.martin2911.eaja.mot-opp

28
                                                         3
